DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. Correction of the following is required: Applicant will be required to make appropriate amendment to the description (including the drawings) to provide clear support or antecedent basis for the “first rotational center” and the “second rotational center” terms appearing in the claims provided no new matter is introduced. 
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105757133 A) in view of Aoki (US 4065941 A).
Regarding Claim 1, Jiang discloses a joint for a shaft (2) including a first shaft and a second shaft, comprising: a rotational movement transmitting member (1) provided between 

    PNG
    media_image1.png
    428
    1117
    media_image1.png
    Greyscale
 
Jiang does not disclose a first shaft support provided on the rotational movement transmitting member, configured to be connected to the first shaft, and rotatable relative to the rotational movement transmitting member with respect to a first rotational center intersecting an axial direction of the first shaft; a second shaft support provided on the rotational movement transmitting member, configured to be connected to the second shaft, and rotatable relative to the rotational movement transmitting member with respect to a second rotational center intersecting an axial direction of the second shaft and not parallel to the first rotational center; and an elastic member for elastically supporting the first shaft 
Aoki teaches a similar joint for a shaft including a first shaft and a second shaft, comprising: a first shaft support (14) provided on the rotational movement transmitting member (12), configured to be connected to the first shaft (see 24), and rotatable relative to the rotational movement transmitting member with respect to a first rotational center intersecting an axial direction of the first shaft (defined by coupling shaft 36); a second shaft support (18) provided on the rotational movement transmitting member, configured to be connected to the second shaft (see 30/50), and rotatable relative to the rotational movement transmitting member with respect to a second rotational center intersecting an axial direction of the second shaft and not parallel to the first rotational center (defined by coupling shaft 46); and an elastic member (44) for elastically supporting the first shaft support and the second shaft support away from each other in a longitudinal direction of the shaft.

    PNG
    media_image2.png
    351
    1052
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jiang to comprise a first shaft support provided on the rotational movement transmitting member, configured to be connected to the first shaft, and rotatable relative to the rotational movement transmitting member with respect to a first rotational center intersecting an axial direction of the first shaft; a second shaft support provided on the rotational movement transmitting member, configured to be connected to the second shaft, and rotatable relative to the rotational movement transmitting member with respect to a second rotational center intersecting an axial direction of the second shaft and not parallel to the first rotational center; and an elastic member for elastically supporting the first shaft support and the second shaft support away from each other in a longitudinal direction of the shaft, wherein at least one of the first shaft support and the second shaft support is slidable with respect to the rotational movement transmitting member so as to change the distance between the first shaft support and the second shaft support in the longitudinal direction of the shaft as taught and/or suggested by Aoki, since providing said first and second shaft support would provide a means to easily & quickly separate said first and second shaft from said rotational movement transmitting member thus making disassembly easier and faster; furthermore, it has been held that constructing a formerly integral structure (i.e. the first shaft or the second shaft) in various elements (i.e. a first shaft and a first shaft support; and a second shaft and a second shaft support) involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.  In addition, providing an elastic member for elastically supporting the first shaft support and the second shaft support away from each other in a longitudinal direction of the shaft would provide a means to absorb and transfer axial forces between said first shaft 

    PNG
    media_image3.png
    500
    1152
    media_image3.png
    Greyscale

Regarding Claims 2 and 3, Jiang in view of Aoki discloses wherein axial movement of one of the first shaft support (as taught by Aoki 14) and the second shaft support (as taught by Aoki 18) is transmitted to the other of the first shaft support and the second shaft support, as at least one of the first shaft support and the second shaft support slides with respect to the rotational movement transmitting member (Jiang discloses sliding slots 11 which allow a first shaft and a second shaft to slide axially relative to each other, Jiang as modified by Aoki discloses a first and second shaft support coupled to each other via an elastic member, see the discussion of Claim 1 above) so that the first shaft support and the second shaft support approaches each other; wherein axial movement of one of the first shaft support and the second shaft support (as taught by Aoki) is transmitted to the other of the first shaft support and the second shaft support, as one of the first shaft support and the second shaft support 
Regarding Claims 4-6, Jiang in view of Aoki discloses wherein the rotational movement transmitting member (Jiang, 1) includes a hollow extending in the longitudinal direction of the shaft (see Jiang 2), and at least one of the first shaft support and the second shaft support (taught by Aoki) is slidable along a longitudinal direction of the hollow (Jiang in view Aoki); wherein the rotational movement transmitting member includes an insertion hole for opening the hollow to the outside of the rotational movement transmitting member on a first longitudinal side of rotational movement transmitting member (see Jiang D1); the second shaft support (taught by Aoki) is inserted into the hollow through the insertion hole, and is disposed closer to the insertion hole than the first shaft support (see Jiang, Fig. 2); and the second shaft support can slide in the longitudinal direction of the hollow (see Jiang, slot 11); wherein the first shaft support (taught by Aoki) is inserted into the hollow through the insertion hole (see Jiang, Fig. 2), and the first shaft support portion is slidable in the longitudinal direction of the hollow (see Jiang, slot 11).
Regarding Claims 7-8 and 13-15, Jiang in view of Aoki discloses further comprising a first coupling shaft (see Jiang 3; Aoki 36) and a second coupling shaft (see Jiang 3; Aoki 46) provided on each of the first shaft support (taught by Aoki 14) and the second shaft support (taught by Aoki 18), wherein the first coupling shaft and the second coupling shaft rotatably couple the first shaft support and the second shaft support to the rotational movement transmitting member (see Jiang 1; Aoki 12) respectively; and the first coupling shaft and the second coupling shaft form the first rotational center and the second rotational center respectively; wherein the rotational movement transmitting member includes a first slot (see Jiang 11) and a second slot (see Jiang, also 11) which extend in the longitudinal direction (see Jiang, Fig. 1), and the first coupling shaft and the second coupling shaft are inserted into the first slot and the second slot respectively (see again Jiang, Figs. 1 & 2); wherein at least one of the first shaft support or the second shaft support includes: a support main body (see Aoki, 25/31) inserted into the rotational movement transmitting member and coupled to the rotational movement transmitting member by the first coupling shaft or the second coupling shaft, the support main body is moved and rotated with the first coupling shaft or the second coupling shaft (Aoki teaches wherein the support main body 25/32 are in contact with the first and second coupling shafts 36/46); and a shaft connecting portion (see Aoki 22/32) extending in the longitudinal direction of the shaft from the support main body and connected to the first shaft or the second shaft (see Aoki, shaft connections 24/30); wherein the shaft connecting portion is detachably connected to the first shaft or the second shaft (see again Aoki, detachable shaft connections 24/30).
Regarding Claim 18, Jiang in view of Aoki discloses wherein the elastic member is provided between the first shaft support and the second shaft support (as taught by Aoki) and configured to provide an elastic force to restore positions of the first shaft support and the second shaft support (at a minimum said elastic member would provide an axial force pushing said first shaft support and said second shaft support apart when said elastic member is compressed due to said first shaft support and/or said second shaft support sliding towards the other of the shaft supports).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Aoki as applied to claim 8 above, and further in view of Flaive (EP 1420181 A1).
Regarding Claim 12, Jiang in view of Aoki discloses wherein a pair of the first slots (Jiang, 11) are formed through side surfaces of the rotational movement transmitting member (Jiang, 1) to face each other when viewed from a first longitudinal side or a second longitudinal side of the rotational movement transmitting member (see Jiang, Fig. 1), and wherein a pair of the second slots (also Jiang, 11) are formed through the side surfaces of the rotational movement transmitting member to face each other at different positions from the first slots when viewed from the first longitudinal side or the second longitudinal side of the rotational movement transmitting member (see Jiang, Fig. 1).
Jiang in view of Aoki does not disclose a pair of the first coupling shafts are rotatably inserted into the first slots; and a pair of second coupling shafts are rotatably inserted into the second slots.
Flaive teaches a rotational movement transmitting member comprising a pair of coupling shafts (11, 12) are rotatably inserted into a first slot (33, 34).

    PNG
    media_image4.png
    788
    2089
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jiang in view of Aoki to comprise a pair of the first coupling shafts are rotatably inserted into the first slots; and a pair of second coupling shafts are rotatably inserted into the second slots as taught and/or suggested by Flaive, since all of the references teach similar rotational couplings, it would have been obvious to one skilled in the art to substitute one rotational coupling arrangement for the other to achieve the predictable result of transferring rotational motion from one shaft to another.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Aoki as applied to claim 18 above, and further in view of Cleveland (US 5458028 A).
Regarding Claims 18 and 19, Jiang in view of Aoki discloses wherein the elastic member is a coil spring (as taught by Aoki, coil spring 44) having a first longitudinal side coupled (i.e. interpreted as in contact with) to the first shaft support (as taught by Aoki, shaft support 14) and a second longitudinal side coupled (i.e. interpreted as in contact with) to the second shaft support (as taught by Aoki, shaft support 18).
Jiang in view of Aoki does not disclose wherein the elastic member is provided to be elastically stretched in the longitudinal direction and to be elastically bent in a pivoting 
Cleveland teaches a joint wherein the elastic member (26) is provided to be elastically stretched in the longitudinal direction and to be elastically bent in a pivoting direction of the first shaft support or the second shaft support (see Fig. 3; i.e. the elastic member 26 is both stretched longitudinally and elastically bent in the pivoting direction of the shaft support 14); wherein a first fitting groove (28) to which the first longitudinal side of the spring (26) is fitted and coupled and a second fitting groove (also 28) to which the second longitudinal side of the spring is fitted and coupled are respectively formed at surfaces of the first shaft support (12) and the second shaft support (14) facing each other.

    PNG
    media_image5.png
    604
    1560
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jiang in view of Aoki wherein the elastic member is provided to be elastically stretched in the longitudinal direction and to be elastically bent in a .  
Allowable Subject Matter
Claims 9-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image6.png
    489
    541
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    477
    1083
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    466
    508
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799